UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK

In Re:                                                 Case No.: 1−19−11086−MJK
         Michael R Maeder                              Chapter: 7
         Kathleen M Maeder
                                                       SSN: xxx−xx−8070
                        Debtor(s)                      SSN: xxx−xx−1047


                                        FINAL DECREE

   The Trustee in the above−entitled case has filed a Report of No Distribution with respect to
Michael R Maeder and appears to have performed all other duties in the administration of said
debtor's case.

   The Trustee in the above−entitled case has filed a Report of No Distribution with respect to
Kathleen M Maeder and appears to have performed all other duties in the administration of said
debtor's case.

    IT IS ORDERED THAT:
    Daniel E. Brick is discharged as Trustee of the estate(s) of the above−named debtor(s).
    The case of the above−named debtor(s) is closed.


Dated: October 22, 2019                    HONORABLE MICHAEL J. KAPLAN
                                           United States Bankruptcy Court
Form fnldec/Doc 25
www.nywb.uscourts.gov




          Case 1-19-11086-MJK, Doc 25, Filed 10/22/19, Entered 10/22/19 13:47:02,
                            Description: Final Decree, Page 1 of 1
